 


114 HR 5455 IH: Protecting Consumer Financial Information Act
U.S. House of Representatives
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 5455 
IN THE HOUSE OF REPRESENTATIVES 
 
June 10, 2016 
Mr. Westmoreland introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Consumer Financial Protection Act of 2010 to separate the market monitoring functions of the Bureau of Consumer Financial Protection from the Bureau’s supervisory functions. 
 
 
1.Short titleThis Act may be cited as the Protecting Consumer Financial Information Act.  2.Separation of market monitoring functions and supervisory functionsThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— 
(1)in section 1022(c)— (A)in paragraph (1), by striking In order to support its rulemaking and other functions, the and inserting The; and 
(B)in paragraph (4)— (i)in subparagraph (A), by inserting after gather information the following: on a sampling basis;  
(ii)in subparagraph (B)— (I)in clause (i), by striking a variety of sources, including examination reports concerning covered persons or service providers; and 
(II)in clause (ii), by inserting after require the following: , on a sampling basis,; and (iii)in subparagraph (C), by inserting before the period the following: or for purposes of assessing such covered persons’ or service providers’ compliance with the requirements of Federal consumer financial law; 
(2)in section 1024(b)(1)— (A)in subparagraph (A), by adding and at the end; 
(B)in subparagraph (B), by striking ; and and inserting a period; and (C)by striking subparagraph (C); 
(3)in section 1025(b)(1)— (A)in subparagraph (A), by adding and at the end; 
(B)in subparagraph (B), by striking ; and and inserting a period; and (C)by striking subparagraph (C); and 
(4)in section 1026(b), by striking , and to assess and detect risks to consumers and consumer financial markets.   